Citation Nr: 1539812	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  05-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

2.  Entitlement to service connection for chronic kidney disease, to include as due to service-connected disability.

3.  Entitlement to service connection for disease of the arteries or veins.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  The Veteran had service in the Republic of Vietnam from November 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Board remanded the Veteran's claims in January 2015 for further development.  Unfortunately, for the reasons discussed below, the requested development was not satisfactorily completed, and an additional remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for deep vein thrombosis has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this case for further development in January 2015.  The Board specifically instructed the AOJ to afford the Veteran a VA examination addressing whether he had a present diagnoses of kidney disease, deep vein thrombosis, and hypertension, or had diagnoses for such conditions since 2008, and, if so, whether it was at least as likely as not that the conditions were related to service, including herbicide exposure, or whether they were caused or aggravated by service-connected coronary artery disease or diabetes mellitus.  On remand, the AOJ afforded the Veteran a VA examination in June 2015 with an addendum in July 2015.  Unfortunately, the January 2015 remand directives have not been complied with, and a remand is in order to ensure such compliance.  See also July 2015 Response to the Supplemental Statement of the Case.  

With respect to the hypertension claim, the June 2015 examination report stated that the Veteran's hypertension was less likely than not secondary to diabetes mellitus.  The examiner reasoned that hypertension was diagnosed 7 years prior to the onset of diabetes mellitus.  The Court of Appeals for Veterans Claims (the Court) has indicated that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b) (2015).  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The Court has also indicated that an opinion that there is "no etiological relationship" may be insufficient to address the question of aggravation.  See Allen, 7 Vet. App. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  Moreover, the July 2015 addendum did not cure this defect, as the examiner only stated that the Veteran's hypertension was "congenital (essential)," and that "neither CAD or agent orange (sic) are known to cause or aggravate any of these conditions."  Thus, the examiner did not address the requested questions, and the opinions are inadequate.

The Board further notes that with respect to the hypertension claim, the Institute of Medicine's 2006 report, as well as subsequent reports in 2010 and 2012 confirm that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694(2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  The examiner should address these findings, and provide an opinion as to whether, based on the Veteran's presumed exposure to Agent Orange during service, it is at least as likely as not that his exposure caused or resulted in his currently diagnosed hypertension.

As to the chronic kidney disease claim, the June 2015 examination report stated that overt renal failure was not found; he added that the Veteran had chronic proteinuria and did not have diabetic nephropathy.  However, the examiner also noted that the Veteran presently had renal dysfunction.  The examiner reasoned that by regulation the Veteran must have "diabetic retinopathy," which he did not have.  In the July 2015 addendum, the examiner stated that the cause of the Veteran's proteinuria was unknown and that no workup had been done.  He further indicated that neither coronary artery disease nor Agent Orange were known to cause or aggravate the condition.  The Board finds that the examination report and addendum are not sufficiently clear regarding the nature of the Veteran's kidney disease, if any, or the etiology thereof.  Thus, the examination report is inadequate for rating purposes.

Lastly, with respect to the claim for a disease of the arteries or veins, the June 2015 examination report indicated that the Veteran had an episode of deep vein thrombosis, which occurred 5 years prior to his diagnosis of diabetes mellitus, and that it was therefore less likely than not "secondary" to diabetes mellitus.  The July 2015 addendum indicated that the Veteran did not currently have deep vein thrombosis, and that one episode occurred 12 years ago.  Additionally, the examiner stated that neither coronary artery disease nor Agent Orange were known to cause or aggravate the condition.  A review of the record indicates that although the Veteran did have an episode of deep vein thrombosis in 2003, the Veteran also had a diagnosis of chronic venous insufficiency, as noted in a March 2009 VA examination report for diabetes mellitus.  The March 2009 examination report stated that the Veteran had venous phlebitis and leg blood clot in the left leg in 2001-2002, with another bout of phlebitis and clot in the leg noted in April 2008, which was treated for 6 months.  The March 2009 examiner rendered a diagnosis of chronic venous insufficiency and stated that they were less likely than not related to diabetes mellitus, but provided no rationale for the conclusion.  Given that the June 2015 VA examiner did not address these facts, a new VA examination is warranted to assess the etiology of any arterial or venous disease present at any time since 2008.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to contact the Veteran and request that he authorize the release of records from any non-VA healthcare provider who has treated him for his claimed disabilities and who has outstanding records.

2.  Obtain any outstanding VA treatment records from April 2008 to present.  

3.  Thereafter, schedule the Veteran for a VA examination(s) by appropriate medical professionals, other than the June 2015 VA examiner, to determine the nature and etiology of his claimed chronic kidney disease, disease of the arteries or veins, and hypertension.  The electronic claims folder and a copy of this remand must be made available to the examiner, who should indicate on the examination report that the folder has been reviewed in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  

Following review of the claims file, the examiner should provide an opinion on the following:

a)  Whether the Veteran has current diagnoses of a kidney disability, a disability of the arteries or veins, or hypertension?  Has the Veteran had diagnoses for any of the above conditions at any point since 2008?

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed kidney disability is related to service, to include exposure to toxic herbicides.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed kidney disability is caused by a service-connected disability, including coronary artery disease or diabetes mellitus.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed kidney disability is aggravated (i.e., permanently worsened) by a service-connected disability, including coronary artery disease or diabetes mellitus.

e)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed disability of the arteries or veins is related to service, to include exposure to toxic herbicides.

f)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed disability of the arteries or veins is caused by a service-connected disability, including coronary artery disease or diabetes mellitus.

g)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed disability of the arteries or veins is aggravated (i.e., permanently worsened) by a service-connected disability, including coronary artery disease or diabetes mellitus.

h)  Whether it is at least as likely as not (a probability of 50 percent or greater) that hypertension is related to service, to include exposure to toxic herbicides.

i)  Whether it is at least as likely as not (a probability of 50 percent or greater) that hypertension is caused by a service-connected disability, including coronary artery disease or diabetes mellitus.

j)  Whether it is at least as likely as not (a probability of 50 percent or greater) that hypertension is aggravated (i.e., permanently worsened) by a service-connected disability, including coronary artery disease or diabetes mellitus.

If aggravation is found for any of the above claimed disabilities, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's claimed disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


